DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As of the amendment filed 9/29/22, no claims have been added, claims 6, 7, and 20 have been canceled, and claims 1, 15, and 19 have been amended. Therefore, claims  remain pending, with claims 1, 15, and 19 being independent.

Drawings
The drawings were received on 9/29/22.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Park (US 2008/0136040).
As to claim 1, Kang teaches a method of forming a memory device (fig. 6A-6C), the method comprising: forming an opening (630) through a metal stack comprising alternating layers of a first material layer (610) and a metal layer (620, fig. 6A, [0056] – [0057]); and selectively nitridating the metal layer through the opening to form a nitridated region adjacent the metal layer (625, fig. 6C, [0070] – [0071]).
Kang does not teach selectively nitridating the metal layer comprises annealing the metal stack in an atmosphere of ammonia (NH3) and wherein the annealing is performed at a temperature in a range of from about 400°C to about 1000°C. However, nitriding a metal in an ammonia atmosphere and in the claimed temperature range is known in the art (see Park [0016]) and would have been obvious so as to easily and reliably nitridated a metal.
As to claim 2, Kang in view of Park further teach the metal stack is formed on one or more of a substrate, a semiconductor layer, and a sacrificial layer (Kang, 605, fig. 6A, [0056]).
As to claim 8, Kang in view of Park further teach the nitridated region has a thickness in a range of from about 0.1 nm to about 10 nm (Kang, fig. 6C, [0059], the etching of the recess is filled with the nitride region, thus its thickness is the thickness of the nitride region).
As to claim 9, Kang in view of Park further teach the nitridated region protrudes into the opening (Kang, Fig. 7B).
As to claim 10, Kang in view of Park further teach the nitridated region is recessed from the opening (Kang, fig. 6C).
As to claim 11, Kang in view of Park further teach the metal layer comprises one or more of tungsten (W), molybdenum (Mo), tantalum (Ta), ruthenium (Ru), niobium (Nb), osmium (Os), zirconium (Zr), iridium (Ir), rhenium (Re), titanium (Ti), and the like (Kang, [0070]).
As to claim 12, Kang in view of Park further teach the first material layer comprises one or more of tungsten (W), molybdenum (Mo), tantalum (Ta), niobium (Nb), osmium (Os), zirconium (Zr), iridium (Ir), rhenium (Re), titanium (Ti), titanium nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), molybdenum nitride (MoN), zirconium nitride (ZrN), silicon oxide (SiO2), ruthenium oxide (RuOx), iridium oxide (IrOx), tungsten oxide (WOx), silicon nitride (SiN), and the like (Kang, [0070]).
As to claim 13, Kang in view of Park further teach the nitridated region comprises one or more of tungsten nitride (WN), molybdenum nitride (MoN), tantalum nitride (TaN), ruthenium nitride (RuN), niobium nitride (NbN), osmium nitride (OsN), zirconium nitride (ZrN), iridium nitride (IrN), rhenium nitride (ReN), titanium nitride (TiN), and the like (Kang, [0071]).
As to claim 14, Kang in view of Park do not explicitly teach word line contacts. However, this is a 3D memory device (see abstract of Kang), which obviously has word lines, as they are a standard part of memory devices. It is also obvious, if not inherent, that there would be word line contacts to connect to the word lines. Since contacts are typically formed simultaneously using BEOL processes, it would have been obvious to form the word line contacts in the same manner. That said, the materials used for said contacts is typically copper (and other metals). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use copper (or any other commonly known and used metal) to form the word line contacts so as to use an industrially tested and accepted method of forming a contact.
As to claim 19, Kang teaches a processing tool (100, fig. 1) comprising: a central transfer station comprising a robot configured to move a wafer; a plurality of process stations, each process station connected to the central transfer station and providing a processing region separated from processing regions of adjacent process stations, the plurality of process stations comprising an annealing chamber; and a controller connected to the central transfer station and the plurality of process stations, the controller configured to activate the robot to move the wafer between process stations, and to control a process occurring in each of the process stations (figs. 1 and 5, [0026] – [0028], although a controller is not explicitly taught, use of one is obvious if not inherent).
Kang does not teach controlling a process to nitridate metal layers on the wafer at a temperature in a range of from about 400'C to about 1000'C in an atmosphere of ammonia (NH3) gas at ambient pressure. However, in the same field of endeavor, Park do teach controlling a process to nitridate metal layers on the wafer at a temperature in a range of from about 400'C to about 1000'C in an atmosphere of ammonia (NH3) gas at ambient pressure (see Park [0016]) and would have been obvious to do so as to easily and reliably nitridated a metal.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Park, and in further view of Song (US 2020/0185408).
As to claim 3, Kang in view of Park do not teach forming a bitline in the opening. However, these are memory openings (Kang, [0057]) which will be filled with bit lines. Song teaches forming a bitline (fig. 1C-1 or 1C-2) in a memory opening, wherein forming the bitline comprises: depositing a first oxide channel layer (212) in the opening; depositing a nitride channel layer (210) on the first oxide channel layer; depositing a second oxide channel layer (208) on the nitride channel layer; forming a poly-silicon layer (206) in the opening on the second oxide channel layer; and forming a bitline pad (214) in the poly-silicon layer ([0061] and [0063]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the bitline of Song with the device of Kang so as to use an industrially tested and accepted method of making a bitline.
As to claim 4, Kang in view of park and Song further teach depositing an oxide layer (60a) on a top surface of the metal stack prior to forming the opening (Song, [0047]).
As to claim 5, Kang in view of Park and Song further teach depositing an interlayer dielectric on a top surface of the oxide layer and the bitline pad (Song, fig. 2, shown in expanded form without the ILD but it would obviously be there for protection and stability purposes).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajashekhar (US 11,049,880).
As to claim 15, Rajashekhar teaches a semiconductor memory device (figs. 27A and 27B) comprising: a metal stack comprising alternating first material layers (32) and metal layers (46) in a first portion (300) of the semiconductor memory device (fig. 27A, col. 23:4-7), wherein the alternating first material layers and metal layers do not comprise the same material (col. 20:24-20 and col. 8:50-55); a memory stack in a second portion (100) of the semiconductor memory device, the memory stack comprising: alternating first material layers (32) and wordlines (46) comprising a metal layer (col. 20:24-45), a plurality of bitlines (160/162/163) extending through the memory stack (col. 20:24-45); and wordline contacts (86) extending from a top surface of the wordlines (Fig. 27A, col. 23:49-57).
Rajashekhar  does not teach the metal layer of the wordlines comprises a metal nitridated region adjacent the metal layer. However, Kang teaches nitriding the metal layer of a wordline (fig. 6A-6C, [0071]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to nitride the metal layer of the wordline as taught by Kang so as to “more readily produce” the NAND structure (Kang, [0072]).
As to claim 16, Rajashekhar in view of Kang further teach the metal layer comprises one or more of tungsten (W), molybdenum (Mo), tantalum (Ta), ruthenium (Ru), niobium (Nb), osmium (Os), zirconium (Zr), iridium (Ir), rhenium (Re), titanium (Ti), and the like (Kang, [0070]).
As to claim 17, Rajashekhar in view of Kang further teach the first material layer comprises one or more of tungsten (W), molybdenum (Mo), tantalum (Ta), niobium (Nb), osmium (Os), zirconium (Zr), iridium (Ir), rhenium (Re), titanium (Ti), titanium nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), molybdenum nitride (MoN), zirconium nitride (ZrN), silicon oxide (SiO2), ruthenium oxide (RuOx), iridium oxide (IrOx), tungsten oxide (WOx), silicon nitride (SiN), and the like (Kang, [0070]).
As to claim 18, Rajashekhar in view of Kang are silent on the material of the word line contacts. However, contacts are typically formed using BEOL processes. It would have been obvious to form the word line contacts in the same manner. That said, the materials used for said contacts is typically copper (and other metals). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use copper (or any other commonly known and used metal) to form the word line contacts so as to use an industrially tested and accepted method of forming a contact

Response to Arguments
Applicant's arguments filed 9/29/22 have been fully considered but they are not persuasive. Applicant makes two arguments: the argument against the Kang and Park combination for claims 6 and 7 (which have been incorporated into independent claims 1 and 19) on page 10; and the argument that Rajashekhar does not teach the first material layers and the metal layers comprise different materials (which has been incorporated into independent claim 15) on page 12.
As to the first argument, Applicant asserts that “Kang relates to systems and methods for selectively etching and selectively depositing material layers on a semiconductor device” (para. 3, p. 10) and “Park relates to methods of forming integrated circuit devise having electrical interconnects therein” (para. 4, p. 10). Applicant further asserts that Park deposits a conformal metal layer into an opening in a dielectric layer and nitridates the conformal metal layer, which is not in the area of performing a process for a 3D-NAND device that avoids RMG processes (para. 4, p. 10).
Examiner respectfully disagrees. Park is used to show a nitriding process for metals. As the Applicant has suggested, Park forms interconnects. Wordlines (as taught by Kang) are interconnects. The fact that Park is nitriding a conformal layer whereas Kang is nitriding a cap is irrelevant. Nitriding a metal interconnect is taught by both, thus one of ordinary skill in the art would be able to look to the explicitly described nitriding process of Park and use it for the non-described nitriding process of Kang.
As to the second argument, Applicant asserts that “The office action relies upon Kang’s mere disclosure of a list of materials to render the claimed metal stack comprising alternating first material layers and metal layers in a first portion of the semiconductor memory device obvious. There is absolutely no teaching or suggestion of a relationship between Kang's alleged alternating first material layers and metal layers, much less a requirement that ‘the alternating first material layers and metal layers do not comprise the same material,’ as claimed” (para. 2, p. 12). 
Examiner respectfully disagrees. Claim 15 was rejected under Rajashekhar, not Kang. Furthermore, Rajashekhar very explicitly teaches the metal layer is a metal (col. 20:24-40) and the first material layer is insulating (col. 8:50-55).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
10/7/22